SAND, Justice
(concurring specially).
I concur with the result of the opinion because the facts of this case are readily distinguishable from Square Butte Elec. Coop. v. Hilken, 244 N.W.2d 519 (N.D.1976), and specifically because the benefits to the State of North Dakota and the public use are real rather than remote and speculative as was the situation in Square Butte, in which I dissented. Even though I concur I must nevertheless express strong reservation and doubt regarding the weight given in the opinion in determining benefits derived by the State of North Dakota from the reserve electrical energy made available by the project of UPA and CPA, especially where it is an accepted fact that North Dakota is an electrical power exporting State. Once adequate reserve has been established and made available, what value will additional reserves have? The answer is obvious.